Citation Nr: 9933012	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of lumbar laminectomy and spinal fusion L5-S1, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey A. Underwood, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
October 1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was remanded by the Board in October 1998 
for further development; it was returned to the Board in 
August 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected postoperative residuals 
of lumbar laminectomy and spinal fusion L5-S1 more nearly 
approximate severe intervertebral disc syndrome than 
pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
postoperative residuals of lumbar laminectomy and spinal 
fusion L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Briefly, as was noted in the Introduction, the veteran's 
service ended in October 1990.  In January 1991, service 
connection for postoperative residuals of lumbar laminectomy 
and spinal fusion L5-S1 was granted, for which the veteran 
was assigned a 10 percent evaluation.  This evaluation was 
increased to 20 percent in September 1993.  In April 1996, 
the evaluation assigned the veteran's service-connected 
disability was increased to 40 percent disabling.  This 
evaluation has remained in effect since that time.

Service medical records show that the veteran was diagnosed 
with spondylolisthesis and spondylolysis at L5-S1, and that 
he thereafter underwent an L5-S1 spinal fusion.

On file are private medical records from Mansfield General 
for May 1991 to September 1994.  The records document that 
the veteran injured his low back in May 1991, when he lifted 
a heavy machine at work, in August 1991, and in September 
1994 while moving furniture.  Physical examinations disclosed 
lumbar tenderness, diminished range of lumbar spine motion, 
and, on one occasion, muscle spasms; the examinations of the 
veteran's low back were otherwise normal.  The veteran's 
symptoms were attributed to lumbar sprains or strains.

Of record are VA treatment reports for the veteran for June 
1995 to January 1996.  The reports document treatment on 
several occasions for intermittent severe exacerbations of 
low back pain with radiation to the left lower extremity.  
The reports indicate that the veteran complained of 
difficulty with walking and sitting because of his 
disability, although he denied any associated weakness, and 
that he reported missing work at times due to his low back 
disability.  In a November 1995 treatment note, a treating 
physician indicated that the repetitive bending and twisting 
the veteran performed at work aggravated his disability, and 
that a more sedentary position, such as a desk job, would be 
desirable for the veteran.  On physical examination, the 
veteran was noted to walk with a limp and to sit in kyphosis.  
On range of lumbar motion testing, the veteran exhibited 
forward flexion to 60 degrees, lateral flexion to 0 degrees, 
bilaterally, and rotation to 0 degrees, bilaterally, on one 
occasion.  Although the veteran was evaluated for possible 
lumbar root syndrome, the records are negative for evidence 
of any neurological abnormalities.  X-ray studies of the 
lumbosacral spine in June 1995 disclosed no significant 
changes in the lumbar spine since 1990.  Magnetic Resonance 
Imaging (MRI) study in November 1995 showed the presence of 
generalized degenerative changes with some disc space 
narrowing and annular bulging at L1-2, L3-4, and at L4-5.  
The study also showed the presence of a very small left 
lateral disk herniation at L5-S1, as well as impression of 
the thecal sac secondary to bony hypertrophic changes and 
mild spondylolisthesis of L5 on S1.  

Of record is the report of a March 1996 VA fee basis 
examination of the veteran.  The report documents the 
veteran's contention that he experienced severe pain 
radiating to both lower extremities, particularly to his 
left.  He also reported pain with prolonged walking or 
sitting, and he stated that he had lost approximately two 
months of work over the prior year due to his low back 
disability.  Physical examination disclosed the absence of 
any bony tenderness, deformity or postural abnormalities.  
The musculature of the veteran's low back was described as 
normal.  Range of lumbar motion testing disclosed forward 
flexion to 30 degrees, backward extension to 20 degrees, 
lateral flexion to 10 degrees, bilaterally, and rotation to 
10 degrees, bilaterally; the veteran exhibited pain on the 
above motions.  The veteran's deep tendon reflexes were 
intact and physiologic, and his neurological examination was 
described as normal.  X-ray studies of the lumbar spine 
disclosed the presence of spondylolisthesis of L5 on L1 with 
associated bilateral L5 spondylolysis, as well as 
hypertrophic bone formation, moderate L5-S1 disc space 
narrowing, mild L1-L2 disc space narrowing, and mild L1 
through L3 spondylosis.

In several statements on file, the veteran contends that his 
low back was painful and that it becomes numb after prolonged 
sitting, and that he was unable to stand straight because of 
the pain associated with his low back.  The veteran's 
representative argued that the diminishment in the range of 
the veteran's lumbar spine motion was equivalent to 
ankylosis, and that the low back disability impaired the 
veteran's earning capacity, because he was suitable only for 
office work.

On file are two statements, both received in December 1998, 
from D.M., the veteran's former employer, and A.A., the 
veteran's current employer, respectively.  D.M. indicated 
that he had employed the veteran from 1993 until he sold his 
business to A.A. in March 1997.  He stated that the veteran 
had initially earned an average of $450 each week, but that 
he eventually reassigned the veteran to a non-commission job 
where the veteran earned approximately $280 each week; D.M. 
indicated that he had reassigned the veteran because of 
interference by the veteran's low back disability with his 
ability to use a truck.  D.M. further stated that the veteran 
was absent about twice each year, for a week at a time, 
because of back problems.  A.A. stated that he had hired the 
veteran in March 1997 and that, as of March 1998, the veteran 
earned a salary of $320 each week plus commission.  He 
indicated, however, that the veteran lost approximately $420 
in commissions each week due to the interference of his low 
back disability with his ability to use a truck.  He also 
stated that he had witnessed the veteran experience 
difficulty with walking, exiting his vehicle and sitting.  
However, A.A. stated that the veteran had not been absent 
from work since March 1997.

The veteran was afforded VA fee basis orthopedic and 
neurological examinations in April 1999.  At his orthopedic 
examination, the veteran complained of occasional flare ups 
occurring up to four times each year.  The veteran indicated 
that his back pain was severe during such flare ups, that his 
back pain affected his endurance, and that his back would 
become stiff and fatigue easily during flare ups.  The 
veteran denied any neurogenic bowel or bladder symptomatology 
or leg weakness.  The veteran reported that he was employed 
as a manager, a position involving no heavy lifting.  On 
physical examination, the veteran exhibited good paraspinal 
muscle relaxation.  Range of lumbar motion testing disclosed 
flexion to 60 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees, bilaterally, and rotation to 20 
degrees, bilaterally; the veteran exhibited pain with the 
above motions.  The veteran was able to heel and toe walk, 
although he experienced pain.  Neurological findings were 
normal.  X-ray and MRI studies of the lumbar spine showed 
spondylolisthesis of L5 on S1 and disc desiccation of the L1-
L2, L3-4 and L5-S1 areas, with no significant disc 
protrusion, as well as facet hypertrophy and degeneration of 
the L1-L2 and L5-S1 facets.  The examiner diagnosed the 
veteran with lumbar spine syndrome with post L5-S1 fusion, 
and concluded that the veteran's reported symptoms were 
attributable to his service-connected low back disability, 
and that there was no evidence of additional low back 
disorders.  The examiner stated that he could not provide an 
opinion with respect to any pain experienced by the veteran, 
but he indicated that there was no evidence of neurological 
impairment on examination.  The examiner concluded that the 
veteran's service-connected low back disability had 
significantly impaired his ability to work, and that he 
should therefore be employed in a sedentary position 
involving no lifting, bending, crawling or stooping.
 
At his neurological examination, the veteran reported that he 
was unable to sit, stand, lie down or engage in movement for 
prolonged periods, and he reported that flare ups of his 
disability required bedrest and caused fatigability, marked 
pain and an inability to bend at the waist.  The veteran also 
reported the recent onset of bilateral lower extremity 
numbness, particularly on the left, which was exacerbated by 
his flare ups.  He stated that his back pain interfered with 
his daily activities and that while he currently had a desk 
job, he had experienced a reduction in income  On physical 
examination, the veteran exhibited no bony tenderness or 
deformity, and he displayed a normal gait.  Range of lumbar 
motion testing disclosed forward flexion to 10 degrees, 
backward extension to 5 degrees, lateral flexion to 5 
degrees, bilaterally, and rotation to 5 degrees, bilaterally; 
the veteran exhibited marked pain with the above motions.  
Neurological examination of the veteran was negative for any 
abnormalities.  The examiner concluded that the veteran's 
current low back complaints were attributable solely to his 
service-connected disability, and he opined that the 
exacerbations of his disability had led to markedly 
diminished range of motion and symptomatic evidence of a left 
L5-S1 radiculopathy. 

The RO rated the veteran's service-connected low back 
disability as 40 percent disabling under Diagnostic Code 
5293.  Under that code, a 40 percent rating is appropriate 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Alternatively, ankylosis of the lumbar spine warrants a 40 
percent rating if it is favorable or a 50 percent rating if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  
A 40 percent rating is warranted for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating is also warranted for severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In this case, the Board finds that the impairment occasioned 
by the veteran's postoperative residuals of lumbar 
laminectomy and spinal fusion L5-S1 more nearly approximates 
the criteria for a 40 percent rating than those for a higher 
rating.  Review of the record discloses that the veteran has 
X-ray and MRI evidence of significant degenerative changes 
associated with his lumbar spine and that he manifests pain, 
fatigability and severe limitation in his range of lumbar 
spine motion.  The Board notes, however, that there is no 
evidence of neurological impairment associated with his low 
back disability.  In this regard, the Board notes that, 
despite the opinion by the April 1999 examiner that the 
veteran had symptomatic evidence of a left L5-S1 
radiculopathy, that examiner nevertheless noted the absence 
of any neurological impairment on examination, and VA 
examinations and treatment reports on file consistently note 
the presence of normal deep tendon reflexes and musculature 
and the absence of any neurological impairment.  Moreover, 
while the veteran exhibited muscle spasms on one occasion in 
1991, those spasms were identified as acute in nature and 
related to a recent injury to the low back, and VA treatment 
records and examinations since that time have been 
consistently negative for evidence of spasm.

In light of the severe restriction in the veteran's range of 
lumbar spine motion and the demonstrated degenerative changes 
associated with his lumbar spine, the Board concludes that 
the veteran's disability is properly rated as 40 percent 
disabling.  Although the veteran has complained of pain 
radiating from his lower back to his left lower extremity, in 
light of the evidence demonstrating the absence of any 
neurological involvement associated with the veteran's low 
back disability, or of any demonstrable muscle spasm, the 
Board concludes that the evidence of record does not warrant 
assignment of a 60 percent rating under DC 5293 for 
pronounced intervertebral disc syndrome with little 
intermittent relief, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc.  In addition, 
although the veteran's representative contends that the 
limitation in the veteran's range of lumbar spine motion is 
equivalent to ankylosis of the spine, the Board points out 
that the veteran's range of lumbar spine motion is severely 
restricted only during flare ups, and that, even during such 
exacerbations, he retains lumbar motion in several planes.  A 
higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5289 is therefore not warranted.  Accordingly, an increased 
evaluation for the veteran's service connected postoperative 
residuals of lumbar laminectomy and spinal fusion L5-S1 is 
not warranted.

The Board notes that the VA Office of the General Counsel has 
held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered whenever the veteran is rated at less than the 
maximum evaluation under DC 5293, even if the veteran is 
currently rated at the maximum evaluation for limitation of 
spine motion.  See VAOPGCPREC 36-97 (1997).  However, the 
Board notes that while the medical evidence on file 
demonstrates that the veteran's low back disability is 
productive of pain and limitation of motion, as well as by 
fatigability, there is no evidence of neurological impairment 
or weakness or incoordination.  As stated earlier, a 60 
percent disability rating under DC 5293 contemplates 
significant neurological involvement.  Since any functional 
impairment associated with the veteran's disability is 
attributable to his pain and fatigability only, and not by 
any neurological impairment, the Board finds that even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, an evaluation in excess of 40 percent is not warranted.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1999), since the veteran has alleged that his 
service-connected disability has interfered with his 
employment.  The Board notes, however, that although the 
April 1999 examiner concluded that the veteran required a 
sedentary position, and that statements from former and 
current employers indicate that the veteran has consequently 
been relegated to a position in which he is compensated less 
than in prior positions with the company, the Board notes 
that the veteran has nevertheless remained employed on a 
steady basis for a number of years.  Moreover, the current 
evidence of record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or indicate that the manifestations of the disability are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the service-connected low back disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 40 percent for 
postoperative residuals of lumbar laminectomy and spinal 
fusion L5-S is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

